Citation Nr: 1514841	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for lumbar spine intervertebral disc syndrome, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to January 2003.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, as support for his claim, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  At the conclusion of the hearing, the presiding judge ordered the record held open for an additional 30 days to give the Veteran time to obtain and submit additional supporting evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  To date, however, no such additional evidence has been submitted.

Regardless, this claim requires further development before being decided on appeal, so it is being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

During his February 2015 hearing before the Board, the Veteran testified that his low back disability is manifested by decreased motion, stiffness, and daily pain, which cause significant effects on his occupational and daily life activities, including chores, exercise, and recreation.  He reported that "pretty much any physical motion" caused flare-ups.  He further reported he did back exercises that his doctor recommended, had been in physical rehabilitation several times in the past five years, and takes prescription muscle relaxer.  He testified to missing work at least once every two weeks due to his back pain, as well as experiencing radiating pain.  He stated he believed his low back was much worse since his last VA compensation examination in October 2009.  He further testified that he did not believe that examination was an accurate assessment of the severity of his low back disability even at that time.

Therefore, the Veteran and his representative are maintaining this disability has worsened since the Veteran's last VA compensation examination in October 2009, and that the October 2009 VA compensation examination did not adequately or fully assess the severity of this disability and its attendant complications.  The Veteran reported he had an appointment with his private physician the day after his hearing, and he would have his physician do range of motion measurements and otherwise evaluate the severity of his low back disability.  However, there is no evidence of record that this assessment was performed or, if it was, a report has not been submitted.  So in this circumstance another VA examination is needed reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the Veteran testified that he receives private treatment for his back and that he would obtain these records.  However, they have not yet been submitted, despite as already mentioned being given 30 additional days to obtain them, so further attempts should be made to obtain these additional records.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from Dr. Jeffrey Caudill, dated since September 2009; from the North Florida/South Georgia Veterans Health System, dated since April 2005, and especially from the Veteran's current private physician for his low back disability (mentioned during his February 2015 Board hearing).  All other treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of this service-connected disability - lumbar spine intervertebral disc syndrome, status post surgery - including any attendant complications, such as the Veteran's reports of radiating pain.  All necessary diagnostic testing and evaluation should be performed.


The examiner is asked to provide the following information:

(a) The range of motion of the lumbar spine and where pain begins;

(b) The range of motion on repetitive testing, including where pain begins;

(c) Whether there is any additional limitation of motion or limitation of function or functional loss otherwise, including due to weakness, fatigability, incoordination, lack of endurance, less movement, etc.;

(d) Whether there is objective evidence of painful motion;

(e) Whether there are neurological manifestations of the service-connected low back disability; if there are, specify them and describe their severity;

(f) Whether there have been any incapacitating episodes in the past 12 months-meaning bed rest prescribed by a physician and treatment by a physician;

(i) The functional impairment associated with the lumbar spine intervertebral disc syndrome, status post surgery, including the effects of this disability on occupational and daily activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim for a higher rating for this disability continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

